Case 2:19-cv-00090-JRG Document 166 Filed 02/24/20 Page 1 of 19 PageID #: 9758



                          UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TEXAS
                               MARSHALL DIVISION

 PERSONALIZED MEDIA
 COMMUNICATIONS, LLC,                   Case No. 2:19-cv-00090-JRG

             Plaintiff,                 LEAD CASE

 v.

 GOOGLE LLC,

             Defendant.

 PERSONALIZED MEDIA
 COMMUNICATIONS, LLC,

             Plaintiff,                 Case No. 2:19-cv-00091-JRG

 v.                                     MEMBER CASE

 NETFLIX, INC.,

             Defendant.


        DEFENDANT NETFLIX INC.’S OPENING SUPPLEMENTAL BRIEF
       IN SUPPORT OF ITS MOTION TO DISMISS FOR IMPROPER VENUE
Case 2:19-cv-00090-JRG Document 166 Filed 02/24/20 Page 2 of 19 PageID #: 9759



                                                TABLE OF CONTENTS
                                                                                                                              Page



I. What sources of law should the Court consider in determining
   agency relationship, including, without limitation, the federal
   common law of agency in statutory contexts related to employment,
   such as the Fair Labor Standards Act, Title VII, or the Fair Housing Act? ...............................1

II. Whether Netflix has a “regular, physical presence of an employee
    or other agent of the defendant conducting the defendant’s business
    at the alleged place of business”? .............................................................................................4

     A. Netflix Irrevocably Transfers the Hardware to ISPs and Therefore
        Has No Right to Direct or Control the ISP’s Actions. ........................................................5

     B. The Software License Agreements Do Not Give Netflix Control of the ISPs. ...................6

     C. Netflix and the ISPs Lack the Required Consent for an Agency Relationship ...................8

     D. ISPs are Not Netflix’s Agent Conducting Netflix’s Business Even If the
         Deployment Guide Is Considered Mandatory ....................................................................9

III. Under what conditions “a machine could be an agent,” and whether any
     such agent of Netflix exists within the Eastern District of Texas? ..........................................13




NETFLIX’S SUPPLEMENTAL BRIEF IN SUPPORT OF ITS MOTION TO DISMISS – Page I
Case 2:19-cv-00090-JRG Document 166 Filed 02/24/20 Page 3 of 19 PageID #: 9760



                                               TABLE OF AUTHORITIES

                                                                                                                                    Page
Cases

Ballard v. PNC Fin. Servs. Group,
   620 F. Supp. 2d 733 (S.D.W. Va. 2009) ..................................................................................14

In re BigCommerce, Inc.,
    890 F.3d 978 (Fed. Cir. 2018)..................................................................................................14

Burlington Indus. v. Ellerth,
   524 U.S. 742 (1998) ...................................................................................................................2

Cmty. for Creative Non-Violence v. Reid,
  490 U.S. 730 (1989) ...................................................................................................................1

In re Cordis Corp.,
    769 F.2d 733 (Fed. Cir. 1985)....................................................................................................4

In re Cray Inc.,
    871 F.3d 1355 (Fed. Cir. 2017)..................................................................................................2

 Dir. Of Office Workers’ Compensation Programs v. Greenwich Collieries,
    512 U.S. 267 (1994) .................................................................................................................14

In re Google LLC,
    No. 2019-126, 2020 U.S. App. LEXIS 4588 (Fed. Cir. Feb. 13, 2020) .......................... passim

Kolstad v. American Dental Ass’n,
   527 U.S. 526 (1999) ...................................................................................................................3

Standard Oil Co. v. United States,
   221 U.S. 1 (1911) .....................................................................................................................14

Meyer v. Holley,
   537 U.S. 280 (2003) ...........................................................................................................1, 2, 4

Nationwide Mut. Ins. v. Darden,
   503 U.S. 318 (1992) ...................................................................................................................2

Schnell v. Peter Eckrich & Sons, Inc.,
   365 U.S. 260 (1961) ...................................................................................................................3

United States v. Texas,
   507 U.S. 529 (1993) ...................................................................................................................1

Walling v. Portland Terminal Co.,
   330 U.S. 148 (1947) ...................................................................................................................2


NETFLIX’S SUPPLEMENTAL BRIEF IN SUPPORT OF ITS MOTION TO DISMISS – Page II
Case 2:19-cv-00090-JRG Document 166 Filed 02/24/20 Page 4 of 19 PageID #: 9761



Statutes

28 U.S.C. § 1694 ......................................................................................................................13, 14

Other

Restatement (Third) of Agency § 1.01 ..............................................................................1, 3, 8, 13




NETFLIX’S SUPPLEMENTAL BRIEF IN SUPPORT OF ITS MOTION TO DISMISS – Page III
Case 2:19-cv-00090-JRG Document 166 Filed 02/24/20 Page 5 of 19 PageID #: 9762

                      FILED UNDER SEAL - CONTAINS OUTSIDE AEO

        Netflix, Inc. (“Netflix”) submits this brief pursuant to the Court’s Order for supplemental

briefing (Dkt. No. 156) regarding the impact of In re Google LLC, No. 2019-126, 2020 U.S. App.

LEXIS 4588 (Fed. Cir. Feb. 13, 2020) to Netflix’s Corrected Motion to Dismiss, or in the

alternative, Transfer for Improper Venue (Dkt. No. 62). As explained below, venue is not proper

in this District.

I.      WHAT SOURCES OF LAW SHOULD THE COURT CONSIDER IN
        DETERMINING AGENCY RELATIONSHIP, INCLUDING, WITHOUT
        LIMITATION, THE FEDERAL COMMON LAW OF AGENCY IN STATUTORY
        CONTEXTS RELATED TO EMPLOYMENT, SUCH AS THE FAIR LABOR
        STANDARDS ACT, TITLE VII, OR THE FAIR HOUSING ACT?

        Because there is nothing in the governing statute to suggest that Congress intended to alter

the way agency works in the context of determining venue, the federal common law of agency

applies.1 See United States v. Texas, 507 U.S. 529, 534 (1993) (explaining that “courts may take

it as a given that Congress has legislated with an expectation that the [common law] principle will

apply except when a statutory purpose to the contrary is evident”) (internal quotation marks and

citation omitted); Cmty. for Creative Non-Violence v. Reid, 490 U.S. 730, 740 (1989) (“[W]hen

we have concluded that Congress intended terms . . . to be understood in light of agency law, we

have relied on the general common law of agency, rather than on the law of any particular State,

to give meaning to these terms.”).

        Indeed, in In re Google, the Federal Circuit expressly relied on the federal common law

(as articulated in the Restatement (Third) of Agency § 1.01) to evaluate the question of whether

the Internet Service Providers (“ISPs”) were Google’s agents.2 See In re Google, 2020 U.S. App.


1
  An agency relationship is a “fiduciary relationship that arises when one person (a ‘principal’)
manifests assent to another person (an ‘agent’) that the agent shall act on the principal’s behalf and
subject to the principal’s control, and the agent manifests assent or otherwise consents to act.”
Restatement (Third) of Agency § 1.01.
2
  Although the In re Google Court did cite Meyer v. Holley—a Federal Housing Act case that
briefly mentions Title VII, it did not rely on any provision of either statute to resolve the agency

NETFLIX’S SUPPLEMENTAL BRIEF IN SUPPORT OF ITS MOTION TO DISMISS – Page 1
Case 2:19-cv-00090-JRG Document 166 Filed 02/24/20 Page 6 of 19 PageID #: 9763



LEXIS 4588, at *15-19; see also Burlington Indus. v. Ellerth, 524 U.S. 742, 755 (1998) (the

Restatement “is a useful beginning point for a discussion of general agency principles”). Although

the Federal Circuit did not issue explicitly announce that federal common law controlled, the fact

that it applied federal common law to the exact questions at issue here should be dispositive.

       While the application of agency federal common law in other contexts may be relevant to

understanding the basic principles of agency, that authority should be given substantially less

weight than the Restatement principles relied upon by the Federal Circuit in In re Google. Why?

Because context matters. A court applying federal common law to an employment statute, for

example, must take into consideration the statutory aims or legislative intent of that statute—

factors that have no bearing on the application of agency to patent venue. Indeed, the Federal

Circuit has specifically cautioned against conflating other areas of law with the patent venue

inquiry, warning that “[c]ourts should be . . . careful not to conflate showings that may be sufficient

for other purposes . . . with the necessary showing to establish proper venue in patent cases.” In

re Cray Inc., 871 F.3d 1355, 1361 (Fed. Cir. 2017).

       The Fair Labor Standards Act (“FLSA”) is prime example of the pitfalls of ignoring

context. In interpreting the FLSA, courts have stretched or exceeded traditional common law

limits in order to accommodate Congress’s intent to enact a broad definition of “employee” in the

statute. See, e.g., Nationwide Mut. Ins. v. Darden, 503 U.S. 318, 326 (1992) (noting that the

“striking breadth” of the term “employ” in the FLSA “stretches the meaning of ‘employee’ to

cover some parties who might not qualify as such under a strict application of traditional agency

law principles”); Walling v. Portland Terminal Co., 330 U.S. 148, 150 (1947) (“[I]n determining

who are ‘employees’ under the Act, common law meployee [sic] categories or employer-employee



question. 2020 U.S. App. LEXIS 4588, at *15-16. Rather, it quoted Meyer for the limited purpose
of setting forth the Supreme Court’s articulation of the “essential elements of agency.” Id.

NETFLIX’S SUPPLEMENTAL BRIEF IN SUPPORT OF ITS MOTION TO DISMISS – Page 2
Case 2:19-cv-00090-JRG Document 166 Filed 02/24/20 Page 7 of 19 PageID #: 9764



classifications under other statutes are not of controlling significance.”).      Importing agency

principles from FLSA cases into the patent venue statute would therefore risk distorting the

statutory aims of the patent venue statute. It would also ignore (1) the Supreme Court’s holding

that (unlike the FLSA) the patent venue statute should be construed narrowly (Schnell v. Peter

Eckrich & Sons, Inc., 365 U.S. 260, 262-264 (1961)) and (2) the Federal Circuit’s tacit approval

of the Restatement principles as the proper source of law for agency questions in the patent venue

context in In re Google.

       Unlike the FLSA, Title VII and the Fair Housing Act (“FHA”) generally apply federal

common law. See, e.g., Kolstad v. Am. Dental Ass’n, 527 U.S. 526, 542 (1999) (the interpretation

of Title VII is “informed by the general common law of agency,” as codified in the Restatement

of Agency) (internal quotation marks and citation omitted). Thus, cases relating to the application

of the federal common law of agency to those statutes may inform a Court’s determination of

venue, and have somewhat lower risk of distortion than the FLSA cases. But those cases would

still need to be individually scrutinized to confirm that (1) they are applying the traditional

principles of federal common law and (2) they are not otherwise influenced by factors inapplicable

to the patent venue statute.

       The bottom line is that both the holdings of the Supreme Court and the Federal Circuit’s

decision in In re Google strongly point towards federal common law, as articulated in the

Restatement, as the proper source of agency principles for evaluating patent venue. Resorting to

cases purporting to apply federal common law in other contexts has not been prohibited, but at the

end of the day, either those cases are consistent with the Restatement principles (in which case

they are merely cumulative) or they conflict with the Restatement principles (in which case they

should likely be disregarded as distortions influenced by the goals of their statutory context).




NETFLIX’S SUPPLEMENTAL BRIEF IN SUPPORT OF ITS MOTION TO DISMISS – Page 3
Case 2:19-cv-00090-JRG Document 166 Filed 02/24/20 Page 8 of 19 PageID #: 9765



II.     WHETHER NETFLIX HAS A “REGULAR, PHYSICAL PRESENCE OF AN
        EMPLOYEE OR OTHER AGENT OF THE DEFENDANT CONDUCTING THE
        DEFENDANT’S BUSINESS AT THE ALLEGED PLACE OF BUSINESS”?

        Netflix does not have a regular, physical presence of an employee or other agent conducting

Netflix’s business at the alleged place of business. Netflix has only three employees in this district.

Dkt. No. 62-01 (Nguyen Decl.) ¶ 19. They each work out of their home.3 Id. at ¶ 22. None work

at the ISPs in this district—Netflix’s alleged places of business. Id. Therefore, the only question

for this Court is whether Netflix has any agents at the ISPs who conduct Netflix’s business. It

does not.

        As discussed above, this question is governed by federal common law. Under federal

common law, “[a]n agency relationship is a ‘fiduciary relationship that arises when one person (a

‘principal’) manifests assent to another person (an ‘agent’) that the agent shall act on the principal’s

behalf and subject to the principal’s control, and the agent manifests assent or otherwise consents

to act.’” In re Google, 2020 U.S. App. LEXIS 4588, at *15 (quoting Restatement (Third) of

Agency § 1.01). “The essential elements of agency are (1) the principal’s ‘right to direct or control’

the agent’s actions, (2) ‘the manifestation of consent by [the principal] to [the agent] that the

[agent] shall act on his behalf,’ and (3) the ‘consent by the [agent] to act.” Id. at *15-16 (quoting

Meyer v. Holley, 537 U.S. 280, 286 (2003)).

        Neither the ISPs nor the people who work at the ISPs are agents of Netflix. Not one of the

contracts between Netflix and the ISPs gives Netflix the “right to direct or control” the ISP’s

actions.

                              This fact should be dispositive because it negates two of the three


3
 Netflix previously explained why the homes of these work-from-home employees do not qualify
as Netflix’s regular and established place of business under In re Cordis Corp., 769 F.2d 733 (Fed.
Cir. 1985). See Dkt. No. 62 at 9, fn. 10. PMC did not dispute this conclusion during the previous
venue briefing.

NETFLIX’S SUPPLEMENTAL BRIEF IN SUPPORT OF ITS MOTION TO DISMISS – Page 4
Case 2:19-cv-00090-JRG Document 166 Filed 02/24/20 Page 9 of 19 PageID #: 9766



“essential elements” of the agency test: consent by the principal and the agent.

       Moreover, the types of activities that the ISPs perform are highly analogous to (although

more limited than) the activities considered and rejected by the Federal Circuit in In re Google. In

that case, the Federal Circuit expressly found that (1) the provision of connectivity to customers

and the internet did not create an agency relationship, and (2) the acts of installation and hardware

maintenance, while potentially a closer question on agency (given that Google owned those

servers), did not qualify as the conduct of Google’s business. Given that the obligations Google

imposed on its ISP partners go far beyond anything PMC has even alleged Netflix to require,4 the

same result should apply here.

       A.      Netflix Irrevocably Transfers the Hardware to ISPs and Therefore Has No
               Right to Direct or Control the ISP’s Actions.

       The alleged Netflix places of business, according to PMC, are the ISPs operating Open

Connect Appliances (“OCAs”), which are servers running Netflix software. See Dkt. No. 62 at 1-

3 (discussing OCAs and content delivery networks). Netflix

                  of the hardware (the server) to the ISPs. Dkt. No. 62-01 (Nguyen Decl.), Ex. 1

(“Hardware Transfer Agreement”) at § 1.




        Thus, ISPs—                                            —are entitled to use the hardware

however they chose. The ISPs are also                                 .5 Id. at § 2 (

4
  As discussed in numerous places, Netflix does not agree that it requires the ISPs to do anything.
See e.g., Dkt. No. 62 (Netflix’s Corrected Motion to Dismiss) at 6-10; Dkt. No. 95 (Netflix’s Reply
in support of Motion to Dismiss) at 2-16.
5
  As discussed in the next section,



NETFLIX’S SUPPLEMENTAL BRIEF IN SUPPORT OF ITS MOTION TO DISMISS – Page 5
Case 2:19-cv-00090-JRG Document 166 Filed 02/24/20 Page 10 of 19 PageID #: 9767



                                                                              ). Netflix therefore has

 no right to “direct or control” the ISPs actions (the first element of agency).

        B.      The Software License Agreements Do Not Give Netflix Control of the ISPs.




        PMC argues that the SLA creates an affirmative obligation on the ISP to use the Netflix-

 provided hardware as an OCA—i.e. that the ISP must run Netflix’s software on that hardware.

 Dkt. No. 105 (PMC Sur-Reply) at 2-3. In short, PMC’s argument is that an ordinary license

 agreement—which conditions use of software on certain terms—contains an affirmative

 obligation to use the software. This is both wrong and without support. Id. The only evidence in

 the record confirms Netflix’s position that the software license is what it says it is: a software

 license. First, the Deployment Guide,                          , makes it clear that the ISP is free to

 decide whether or not to deploy the OCAs in its network at all. Dkt. No. 62-01 (Nguyen Decl.),

 Ex. 11 (“Deployment Guide”) at 4 (“If embedded OCAs are warranted and you decide to deploy

 them in your network . . .”) (emphasis added).




 NETFLIX’S SUPPLEMENTAL BRIEF IN SUPPORT OF ITS MOTION TO DISMISS – Page 6
Case 2:19-cv-00090-JRG Document 166 Filed 02/24/20 Page 11 of 19 PageID #: 9768



                                                                                         Second, the

 Deployment Guide (                                              ) expressly says that the ISPs can

 decide to take their OCAs offline: “If you need to make changes to the OCAs in an established site

 – for example, if you intend to . . . disable one or more OCAs for a significant period of time – it

 is important to notify the Open Connect team . . . .” Id. at 20. This provision specifically

 contemplates that the ISP—on its own accord—can unilaterally decide to stop operating its server

 as an OCA. What does Netflix say about it? “It is important” (not required) that the ISP notify

 Netflix. The fact that the very documentation on which PMC relies specifically acknowledges that

 ISPs can turn their OCAs off defeats PMC’s argument that that documentation contractually

 obligates ISPs to operate the OCAs. Finally, we have Netflix’s own testimony about the meaning

 of this contractual language and how this language has been interpreted in practice:




 Dkt. No. 95-01 (Roberts Supp. Decl.), Ex. 10 at 62:6-12. There is no evidence to suggest that ISPs

 are required to operate their hardware as an OCA. The language of the Deployment Guide is

 inconsistent with that notion, and the only available testimony shows that the ISPs do not have

 such an obligation, and the actions of the ISPs reflect the same understanding. Accordingly, even

 if the Court were to find (despite the express repudiation of both Netflix and the ISPs) that Netflix

 and the ISPs had consented to a principle and agent relationship, no principle/agent relationship

 would in fact have been formed because Netflix lacks the “right to direct or control” the ISPs, and

 as such, there is no agency relationship formed.




 NETFLIX’S SUPPLEMENTAL BRIEF IN SUPPORT OF ITS MOTION TO DISMISS – Page 7
Case 2:19-cv-00090-JRG Document 166 Filed 02/24/20 Page 12 of 19 PageID #: 9769



        C.      Netflix and the ISPs Lack the Required Consent for an Agency Relationship

        An agency relationship requires that the principal consent to the agent acting on the

 principal’s behalf, and that the agent consents to so act. Restatement (Third) of Agency § 1.01.

 The only evidence in the record on this point is an express repudiation by Netflix and the ISPs that

 any such consent is given:




 SLA at § 12 (emphasis added). An agency relationship would require that Netflix consents to ISPs

 taking actions on behalf of Netflix, but the Agreement expressly disclaims any such consent.

        The consequence for finding agency under these circumstances would be draconian and

 grossly unfair, not just to Netflix, but to the ISPs as well. “[T]he concept of agency posits a

 consensual relationship in which one person . . . acts on behalf of another person with power to

 affect the legal rights and duties of the other person.” Restatement (Third) of Agency § 1.01

 (emphasis added). The unfairness to Netflix would come from the fact that, without so intending,

 ISPs have the ability to affect the legal rights of Netflix. By the same token, the ISPs would,

 without having consented, gained a fiduciary obligation that would limit their ability to deploy the

 OCAs and expressly curtail their ability to take advantage of all of the discretion granted them in

 the Deployment Guide. The record is devoid of any indication that Netflix has ever consented to

 the ISPs acting in any way that affect Netflix’s legal rights, nor any indication that the ISPs

 consented to any such relationship. In fact, the only evidence says the exact opposite:

                                                                        SLA at § 12. Thus, even if

 the Court were to find that Netflix had some control over the ISPs by virtue of the contracts, the

 consent necessary to form an agency relationship is non-existent.


 NETFLIX’S SUPPLEMENTAL BRIEF IN SUPPORT OF ITS MOTION TO DISMISS – Page 8
Case 2:19-cv-00090-JRG Document 166 Filed 02/24/20 Page 13 of 19 PageID #: 9770



        D.      ISPs are Not Netflix’s Agent Conducting Netflix’s Business Even If the
                Deployment Guide Is Considered Mandatory

        Even if the Court were to find that an agency relationship exists here, the employees of the

 ISPs are not agents of Netflix conducting Netflix’s business, which is supplying a streaming

 entertainment service to its subscribers. The Federal Circuit’s analysis of Google’s ISPs in In re

 Google is instructive. As explained by the Court, “Google’s business includes providing video

 and advertising services to residents of the Eastern District of Texas through the Internet.” In re

 Google, 2020 U.S. App. LEXIS 4588, at *3. In determining whether Google’s ISPs were agents

 conducting Google’s business, the Court discussed three functions (network provisioning,

 installation, and maintenance) that the ISPs would perform for Google. To the extent that the

 Netflix contracts impose any obligations on ISPs, those obligations are only a subset of the ones

 Google actually imposes on its ISPs. Despite this, the Federal Circuit found that none of the

 installation and/or maintenance requirements imposed by Google “constitute[d] the conduct of a

 ‘regular and established business’” of Google. The same should be true here.

        First, the Court explained that Google’s ISPs provide Google a service of supplying the

 GGC servers with access to the internet. To the extent Netflix’s ISPs are performing a service for

 Netflix, it is the same service that the Court analyzed in In re Google. A comparison between the

 facts the Court discussed in In re Google and the “requirements” in Netflix’s Deployment Guide

 demonstrates the overlap:




 NETFLIX’S SUPPLEMENTAL BRIEF IN SUPPORT OF ITS MOTION TO DISMISS – Page 9
Case 2:19-cv-00090-JRG Document 166 Filed 02/24/20 Page 14 of 19 PageID #: 9771




        Actions of the ISPs in Google                       Actions of Netflix’s ISPs
  “[T]he ISP provides the GGC servers with      “You must be able to provision 2-4 x 10 Gpbs
  network access, i.e., a connection to the     ethernet ports in a LACP LAG per OCA.”
  ISP’s customers, as well as the public        Deployment Guide at 5.
  Internet.” In re Google, 2020 U.S. App.
  LEXIS 4588, at *16.                           “As soon as you receive your OCA shipment,
                                                you are responsible for: [r]acking the appliance,
                                                [p]roviding the necessary 2-4 x 10 Gbps optical
                                                network connections” Deployment Guide at 9-
                                                10.

  “The ISP provides Google with a service,      ISP should have the network capacity “to handle
  and Google has no right of interim control    1.2 Gbps of inbound traffic for a 12-hour period
  over the ISP’s provision of network access    per appliance” Deployment Guide at 5.
  beyond requiring that the ISP maintain
  network access to the GGC servers and          “If you absolutely must filter, the current list of
  allow the GGC servers to use certain ports    inbound and outbound usage follows”
  for inbound and outbound network traffic.”    Deployment Guide at 15 (identifying ports for
  Id. at *16.                                   inbound and outbound traffic).


 The Federal Circuit concluded that an ISP’s provisioning of such a service does not transform the

 ISP into an agent of Google. In re Google, 2020 U.S. App. LEXIS 4588, at *16. For the same

 reason, such a service cannot transform ISPs into Netflix’s agents.

        Second, the Federal Circuit discussed the ISP’s installation of servers. The Court identified

 six actions that Google’s ISPs were required to take. Id. at *16-17. To the extent the Court

 interprets the Deployment Guide as requiring ISPs to act here, the actions described in the

 Deployment Guide are consistent with the “installation activities” described in In re Google. The

 following table compares the relevant activities:




 NETFLIX’S SUPPLEMENTAL BRIEF IN SUPPORT OF ITS MOTION TO DISMISS – Page 10
Case 2:19-cv-00090-JRG Document 166 Filed 02/24/20 Page 15 of 19 PageID #: 9772




       Installation Activities in Google            Installation Activities Described in Netflix’s
                                                                 Deployment Guide

  “[c]o-ordination with logistics and             ISP’s “Logistics representative” “directs the
  shipping personnel;” In re Google, 2020         shipment of OCAs” p. 6
  U.S. App. LEXIS 4588, at *17.                   “You will be asked to confirm site readiness
                                                  before any OCAs are shipped to you” p. 8

  “inventory of equipment received;” Id.

  “[u]npacking equipment;” Id.

  “[a]ssembling equipment based on                “You must be able to physically install OCAs at
  information and instructions provided by        your assigned site within 10 business days of
  Google; . . .” Id.                              receipt, or as soon as possible thereafter” p. 5
                                                  “As soon as you receive your OCA shipment,
                                                  you are responsible for: [r]acking the appliance,
                                                  [p]roviding the necessary 2-4 x 10 Gbps optical
                                                  network connections” p. 9-10

  “[c]onnecting equipment to power strip(s)       “You must be able to provision 2-4 x 10 Gpbs
  and Ethernet cable(s);” Id.                     ethernet ports in a LACP LAG per OCAP p. 5
                                                  “Power supply maximum power output[:] 750
                                                  W” p. 5
                                                  ISP’s “Data center operations” “installs OCAs
                                                  on the partner network” p. 6
                                                  “Router interface configuration. When you are
                                                  connecting the appliances to your router, follow
                                                  the guidelines in this section.” p. 14

  “[and] [p]owering up equipment &                “After the initial installation, the next step is to
  executing installation scripts configuring      establish a BGP session with the appliance . . .
  IP address information.” Id.                    The appliance will not start serving client traffic
                                                  until both you and Netflix have agreed that the
                                                  system is healthy and ready to serve, and when
                                                  acceptable offload can be achieved.” p. 11-12

        The Federal Circuit concluded that “we do not consider the ISPs performing these

 installation functions to be conducting Google’s business within the meaning of the statute. The

 installation activity does not constitute the conduct of a ‘regular and established’ business, since it

 is a one-time event for each server.” In re Google, 2020 U.S. App. LEXIS 4588, at *17. As above,


 NETFLIX’S SUPPLEMENTAL BRIEF IN SUPPORT OF ITS MOTION TO DISMISS – Page 11
Case 2:19-cv-00090-JRG Document 166 Filed 02/24/20 Page 16 of 19 PageID #: 9773



 even assuming the Deployment Guide is a requirement, the ISPs who install OCAs are “required”

 to perform some (not all) of the same actions as the ISPs in In re Google. The ISPs here are

 therefore not agents conducting Netflix’s regular and established business for the same reason.

        Third, the Federal Circuit considered the ongoing maintenance activities of the GGC

 servers in In re Google. Again, the Court highlighted six actions that Google may ask of its ISPs

 from time to time. These activities are permitted “only with specific and direct step-by-step

 instructions from Google.” Id. at *18. Netflix’s Deployment Guide discusses some (not all) of

 these activities, but does not make them mandatory:

  Maintenance Activities in Google Permitted            Maintenance Activities Described in
  Only with Specific Instructions from Google              Netflix’s Deployment Guide

  “physical switching of a toggle switch;” In re
  Google, 2020 U.S. App. LEXIS 4588, at *18.
  “power cycling equipment . . . ;” Id.
  “remote visual observations and/or verbal          ISP’s “Network engineer” “[p]rovides
  reports to Google on its specific collocation      information about partner sites, OCA
  [sic] cabinet(s) for environment status, display   configurations, maintenance, and network
  lights, or terminal display information;” Id.      routing” p. 6
                                                     ISP’s “Network operations” “[w]orks with
                                                     Netflix to troubleshoot routing and other
                                                     configuration issues that might arise” p. 6
                                                     “Depending on the severity and impact to
                                                     traffic [of an outage], we might ask relevant
                                                     ISP partners for additional comments on the
                                                     incident” p. 42
  “labeling and dress-up of cabling within
  cabinet;” Id.
  “tightening screws, cable ties, or securing
  cabling to mechanical connections, plug[s];”
  Id.
  “replacing existing plug-in only hardware such     “we may ask partners to replace PSU or
  as circuit cards with spares or upgrades.” Id.     optics on an appliance” p. 46

 As seen from the foregoing, Google’s contracts impose many more controls on its ISP’s actions,

 even assuming that the suggestions and best practices outlined in the Deployment Guide are read

 NETFLIX’S SUPPLEMENTAL BRIEF IN SUPPORT OF ITS MOTION TO DISMISS – Page 12
Case 2:19-cv-00090-JRG Document 166 Filed 02/24/20 Page 17 of 19 PageID #: 9774



 as obligations. For this reason as well, the ISPs are not conducting Netflix’s regular and

 established business.

        Finally, Netflix is in the business of providing a streaming entertainment service to its

 customers. The actions described in the Deployment Guide merely describe maintenance activities

 of the ISP’s hardware. As the Federal Circuit observed in In re Google, “[m]aintaining equipment

 is meaningfully different from—as only ancillary to—the actual producing, storing, and furnishing

 to customers of what the business offers.” 2020 U.S. App. LEXIS 4588, at *18-19. Simply put,

 the ISPs—however you characterize their relationship to Netflix—are not conducting the business

 of Netflix.

 III.   UNDER WHAT CONDITIONS “A MACHINE COULD BE AN AGENT,” AND
        WHETHER ANY SUCH AGENT OF NETFLIX EXISTS WITHIN THE EASTERN
        DISTRICT OF TEXAS?

        As a matter of law, machines cannot be agents. As discussed above, an “agent” must have

 capacity to (1) act on the principal’s behalf and subject to the principal’s control and (2) manifest

 assent or otherwise consents to act. In re Google, 2020 U.S. App. LEXIS 4588, at *15 (Fed. Cir.

 2020) (quoting the Restatement (Third) of Agency § 1.01).            Although a machine may be

 susceptible to control, it lacks sufficient cognizance to voluntarily consent to act on behalf of a

 principal and to appreciate the implications of fiduciary responsibilities arising from an agency

 relationship. Only sentient beings can voluntarily give (or not give) consent. Thus, treating

 machines as agents would be a significant departure from longstanding agency principles.

        At least in the patent venue context, “agents” must also be capable of receiving service of

 process under 28 U.S.C. § 1694. In re Google, 2020 U.S. App. LEXIS 4588, at *11-12. That

 statute, however, cannot reasonably be construed to encompass serving machines. Congress

 enacted § 1694 in 1897, the same year that the first patents on the ice cream scoop and the engine

 muffler issued. See U.S. Patent Nos. 576,395 and 582,485. There is nothing in the legislative


 NETFLIX’S SUPPLEMENTAL BRIEF IN SUPPORT OF ITS MOTION TO DISMISS – Page 13
Case 2:19-cv-00090-JRG Document 166 Filed 02/24/20 Page 18 of 19 PageID #: 9775



 history to indicate that this nineteenth-century Congress contemplated serving complaints on these

 machines—much less that they contemplated that service would be appropriate on classes of

 machines that had not yet been invented. See Standard Oil Co. v. United States, 221 U.S. 1, 59

 (1911) (“[W]here words are employed in a statute which had at the time a well-known meaning at

 common law or in the law of this country[,] they are presumed to have been used in that sense

 unless the context compels to the contrary.”); Dir. Of Office Workers’ Compensation Programs v.

 Greenwich Collieries, 512 U.S. 267, 275 (1994) (interpreting a statute by presuming that

 “Congress intended the phrase to have the meaning generally accepted in the legal community at

 the time of enactment).

        Moreover, Netflix could not find, after rigorous searching, a single case, in any context,

 where any court has ever held that a machine could be an agent. In fact, courts that have addressed

 the issue of serving agents have held that such agents must be legal persons. See, e.g., Ballard v.

 PNC Fin. Servs. Group, 620 F. Supp. 2d 733, 740 (S.D.W. Va. 2009) (“It is well-established that

 when service is made on an agent, the agent must be a person of sufficient character and rank to

 make it reasonably certain that the defendant will be apprised of service made through that agent.”)

 (internal quotation marks omitted).

        Any attempt to allow computers to act as agents under the patent venue statute would

 violate the principle that courts cannot “ignore the requirements of the statute merely because

 different requirements may be more suitable for a more modern business environment.” In re

 BigCommerce, Inc., 890 F.3d 978, 985 (Fed. Cir. 2018). The OCAs and the end-user devices are

 the only machines at issue in this case. They cannot consent to an agency relationship. They

 cannot accept service of process. Thus, they cannot be agents under the patent venue statute.




 NETFLIX’S SUPPLEMENTAL BRIEF IN SUPPORT OF ITS MOTION TO DISMISS – Page 14
Case 2:19-cv-00090-JRG Document 166 Filed 02/24/20 Page 19 of 19 PageID #: 9776



                                            Respectfully submitted,

                                            /s/ Jennifer H. Doan
                                            Jennifer H. Doan
                                            Texas Bar No. 08809050
                                            Kyle R. Akin
                                            Texas Bar No. 24105422
                                            HALTOM & DOAN
                                            6500 Summerhill Road, Suite 100
                                            Texarkana, TX 75503
                                            Telephone: (903) 255-1000
                                            Facsimile: (903) 255-0800
                                            Email: jdoan@haltomdoan.com
                                            Email: kakin@haltomdoan.com

                                            OF COUNSEL:

                                            Clement Roberts
                                            ORRICK HERRINGTON & SUTCLIFFE LLP
                                            The Orrick Building
                                            405 Howard Street
                                            San Francisco, CA 94105-2669
                                            Phone: 415-773-5700
                                            Email: croberts@orrick.com

                                            Alyssa Caridis
                                            ORRICK HERRINGTON & SUTCLIFFE LLP
                                            777 South Figueroa Street, Suite 3200
                                            Los Angeles, CA 90017-5855
                                            Phone: 213-629-2020
                                            Email: acaridis@orrick.com\
                                            ATTORNEYS FOR DEFENDANT
                                            NETFLIX, INC.

                                CERTIFICATE OF SERVICE

        The undersigned certifies that all counsel of record were served with a true and correct
 copy of the foregoing by electronic mail on this 20th day of February, 2020.

                                                    /s/ Jennifer H. Doan
                                                    Jennifer H. Doan




 NETFLIX’S SUPPLEMENTAL BRIEF IN SUPPORT OF ITS MOTION TO DISMISS – Page 15
